MEMORANDUM TO: Alberto H. Zapata, Esq. Senior Counsel Office of Insurance Products U. S. Securities and Exchange Commission FROM: Frank J. Julian, Esq. Associate General Counsel DATE: March 13, 2012 SUBJECT: Response to Comments for: Post-Effective Amendment No. 10 to the Registration Statement on Form N-4 (File Nos: 333-155675; 811-08664); Jackson National Separate Account – Iof Jackson National Life Insurance Company This memorandum is in response to the comments you provided via telephone on March 6, 2012 and March 8, 2012, for the above referenced filing. In the interest of convenience for the staff of the Securities and Exchange Commission (the "Commission" and the "Commission Staff", as appropriate), this memorandum provides our understanding of each of the specific oral comments, followed respectively by narrative responses (in bold). The responses apply to both the prospectus for Perspective Rewards (the “Rewards Prospectus”) and the combined prospectus for Perspective II, Perspective L Series, Perspective Advisors II and Perspective Rewards (the “Combination Prospectus”) contained in the registration statement unless specifically noted otherwise. The page numbers identified in the comments relate to the Rewards Prospectus unless specifically noted otherwise. Copies of the prospectuses, marked to show the changes discussed below, are attached and will be provided electronically and in hard copy. A post-effective amendment to the registration statement will subsequently be filed in response to the comments. 1.General Comments a. Please clarify supplementally whether there are any types of guarantees or support agreements with third parties to support any of the company’s guarantees under the contracts or whether the company will be primarily responsible for paying out on any guarantees associated with the contracts. Response: Jackson will be solely responsible for paying out any guarantees associated with the variable annuity contract from its General Account assets, which may include payments received under standard reinsurance agreements.There are no guarantee or support agreements with third parties to support any of Jackson’s guarantees under the contract. b. Multiple optional benefits definitions are not defined prior to first use.For instance, “Earnings Protection Benefit” first appearing in the table on page 6 and in text on page 22 is not defined until page 232.Similarly, “Special Spousal Continuation Option,” first appearing on page 44, is not defined until page 243.Please add an optional benefits definitions section to the glossary in order to provide better understanding of these and similar optional benefit terms by investors prior to their first use in the text of the registration statement. Further, please add definitions for “Guaranteed Annual Withdrawal Amount (GAWA)” and “Required Minimum Distributions under Certain Tax Qualified Plans (RMDs),” and “Benefit Determination Baseline (BDB)” to the glossary. Response:Many defined terms used in the prospectuses are limited in scope and do not have general applicability. In general, we refrain from adding defined terms to a glossary that are defined within or that are unique to particular sections of the prospectuses, the applicability of which depends upon the optional benefit(s) purchased.We believe this approach to be in compliance with the requirements of Item 2 of Form N-4. However, to address your specific comments, the following changes, as reflected in the attached prospectuses, will be made: 1) definitions will be added to the Glossary for “Earnings Protection Benefit”, and “Required Minimum Distributions (RMDs)”;2) page references to the “Special Spousal Continuation Option” section will be provided where the term “Special Spousal Continuation Option” appears on pages 43, 77, and 222 for the Rewards Prospectus and on pages 45, 75, and 147 for the Combination Prospectus; and 3) cross references will be provided within each GMWB that includes the terms“Guaranteed Annual Withdrawal Amount (GAWA)” and “Benefit Determination Baseline (BDB)” when the terms are used prior to being defined within the applicable GMWB section (for the Rewards Prospectus, see pages 71, 73, 87, 89, 96, 98, 105, 117, 129, 132, 142, 145, 156, 166, 167, 172, 179, 184, 193, 196, 204, 207, and 214; for the Combination Prospectus, see pages 70, 71, 83, 93, 98, 104, 110, 119, 122, 129, 132, and 139). 2. Facing Sheet Please provide the relevant disclosure for “Approximate Date of Proposed Public Offering” as required by Form N-4 facing sheet instructions. Response:Registrant will provide the following disclosure for “Approximate Date of Proposed Public Offering” with the subsequent post-effective amendment to the registration statement: “As soon as practicable after effectiveness of the registration statement”. 3.Cover Page Please confirm supplementally that the contract name on the front cover page of the prospectus is and will continue to be the same as the EDGAR class identifier. Response:For Perspective Rewards, the contract name is and will continue to be the same as the class identifier found on EDGAR that is associated with the contract. 4. Fees and Expenses Tables – Optional Endorsements (p. 6) a. Please advise the Staff whether the optional endorsements listed do not include endorsements and applicable charges for endorsements that were previously sold but are no longer available to be added to a new contract. Please explain to the Staff what would happen if an optional benefit is no longer available to new purchasers. Response:Under the Combination Prospectus, the optional endorsements listed do not include endorsements and applicable charges for endorsements that were previously sold but are no longer available to be added to a new contract. Under the Rewards Prospectus, the optional endorsements listed include optional benefits that are no longer available to be added to a Contract. If an optional benefit is no longer available, this will be noted in the prospectus in the following locations where applicable disclosure for such optional benefit appears; the “Fees and Expenses Table”, the “Contract Charges” section and the “Access to Your Money” section. For example, the 6% Roll-up Death Benefit will no longer be available under Perspective Rewards beginning April 30, 2012. This is disclosed in the Rewards Prospectus under “Fees and Expenses Table” on page 6, under “Death Benefit Charges” on page 59, and under “Optional Death Benefits” on page 224.If the effective date the optional benefit will become unavailable does not coincide with a prospectus update, the change will be included in an update document to the prospectus which will be included with prospectuses delivered to new purchasers and will be mailed (or electronically delivered if elected) to affected existing customers. b. Please correct the erroneous cross reference in footnote 21 on page 10. (Combination Prospectus only) Response: The erroneous cross reference in footnote 21 will be corrected as reflected in the attached prospectus (see page 10). c. Total Annual Fund Operating Expenses (pp. 18-21).Provide updated fund operating expenses table and example for the Commission Staff review.Also confirm to the Commission that:(1) fee waivers and acquired fund expenses will be appropriately reflected and will last at least one year; (2) the example reflects the most expensive combination of contract options; and (3) no fee waivers or reimbursements are included unless appropriately reflected in the total fund operating expenses table. Response: An updated fund operating expenses table and example are reflected in the attached prospectuses and will be included in the subsequent post-effective amendment to the registration statement. Registrant confirms that:(1) fee waivers and acquired fund expenses will be appropriately reflected and will last at least one year; (2) the example reflects the most expensive combination of contract options; and (3) no fee waivers or reimbursements are included unless appropriately reflected in the total fund operating expenses table. d. Expense Example (p. 22).Please confirm supplementally that:(1) the fee waivers referenced in the total Fund Operating Expenses table and footnotes will only be reflected in the example for the term of the waivers and (2) the example does not include any incremental increase attributable to the Contract Enhancement that would be credited based upon a $10,000 investment. Response: Registrant confirms that (1) the fee waivers referenced in the total Fund Operating Expenses table and footnotes, if reflected in the example, will only be reflectedfor the term of the waivers, and (2) the example does not include any incremental increase attributable to the Contract Enhancement that would be credited based upon a $10,000 investment. 5. Investment Divisions (p. 27) a.Please provide updated Investment Divisions information. Response:Updated Investment Divisions information is reflected in the attached prospectuses and will be included in the subsequent post-effective amendment to the registration statement. b. The last sentence of the last paragraph of page 27 should also direct the investor to read the prospectus of the JNL Variable Fund LLC for more information. Response: The disclosure in the above referenced paragraph is limited to the Funds of Funds listed therein. Since all of these Funds are separate Funds of the JNL Series Trust, the prospectus reference is only to the JNL Series Trust. Please note, following the brief statements of investment objectives for all Funds, on page 40 of the prospectus, the following disclosure appears; “You should read the prospectuses for the JNL Series Trust and the JNL Variable Fund LLC carefully before investing.” c. Comments were recently relayed concerning a post-effective amendment to Form N-1A (filed December 22, 2011) under filing numbers 33-87244 and 811-8894, covering the JNL Series Trust.Please confirm that any changes made in response to comments on the JNL Series Trust filing under 33-87244, that would impact this filing, are reflected in this filing. Response: Registrant confirms that any changes made in response to comments on the JNL Series Trust filing under file number 33-87244, that would impact this filing, will be reflected in the subsequent post-effective amendment to the registration statement. d. “Stock Selection Date” first appearing on page 37, under the JNL/S&P 4 Fund, is not defined.Please provide a definition prior to first use. Response: The phrase “each Stock Selection Date” will be replaced with the phrase “a specific date each year” each place in the prospectus that the term “Stock Selection Date” appears (for the Rewards Prospectus, see pages 36, 38, and 39; for the Combination Prospectus, see pages 37, 40, and 41). 6.GMWB Charge Base (p. 58) The disclosure advises contract owner’s to check with their representative to learn the current level of the charge. Please advise the Staff regarding whether the prospectus will be updated to reflect the new charge if charges are changed. Response: If the current charge for the MarketGuard Stretch GMWB is changed, the prospectus will be updated by filing a post-effective amendment to the registration statement to reflect the new charge. 7.Reservation of rights to prospectively change GAWA percentages. (p. 74) Please explain to the Staff the form in which notices of changes will occur. For example, will the prospectus be amended? Wouldn’t the change be reflected in an annual update? How would existing customers be notified? Response: Consistent with the need to respond quickly to market conditions, notices of changes will be communicated by a separate updating document to the prospectus filed under Rule 497 under the Securities Act of 1933, which will describe the changes to the GAWA percentage table. The change will be included in an amendment to the registration statement no later than the next annual update following the change. The notice of change will be delivered to affected existing customers by mail (or electronic delivery if elected) at the time we change the GAWA percentage table and also will be provided along with the endorsement to the annuity contract if an eligible existing customer makes an election to add the GMWB to their contract after the issue date. In such case, the customer will have 30 days after receiving the notice of change and endorsement to cancel the election. 8.Non-Standard Performance If you intend to provide “non-standardized performance,” and if Contract Enhancements are included in the non-standardized performance, then as required by item 21 of Form N-4, you must include the deferred sales charge. Response: Registrant does not intend to provide “non-standardized performance” in the SAI. 9.Financial Statements, Exhibits, and Other Information Please provide any financial statements, exhibits, consents, and other required disclosure not included in this post-effective amendment. Response: Any financial statements, exhibits and other required disclosure not included in the current post-effective amendment will be filed in a subsequent post-effective amendment prior to the effective date of this amendment. 10.Powers of Attorney Please provide powers of attorney that relate specifically to this registration statement as required by rule 483(b) of the Securities Act of 1933 (“Securities Act”).Each power of attorney must either a) specifically list the Securities Act registration number of the initial filing, or b) specifically name the contract whose prospectus and/or SAI is being registered. Response: A Power of Attorney that relates specifically to the Securities Act of 1933 file number of the registration statement was filed with the amendment to the registration statement and will be filed with the subsequent amendment to the registration statement. 11.Tandy Representations We urge all persons who are responsible for the accuracy and adequacy of the disclosure in the filing reviewed by the staff to be certain that they have provided all information investors require for an informed decision.Since the registrant is in possession of all facts relating to the registrant’s disclosure, it is responsible for the accuracy and adequacy of the disclosures they have made. Notwithstanding our comments, in the event the registrant requests acceleration of the effective date of the pending registration statement, it should furnish a letter, at the time of such request, acknowledging that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the registrant may not assert this action as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. In addition, please be advised that the Division of Enforcement has access to all information you provide to the staff of the Division of Investment Management in connection with our review of your filing or in response to our comments on your filing. We will consider a written request for acceleration of the effective date of the registration statement as a confirmation of the fact that those requesting acceleration are aware of their respective responsibilities. Response:Registrants will provide the so-called Tandy Representations. Please contact me at (517) 367- 3872 if you have any questions or require additional information. THE INFORMATION IN THE PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED.WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE.THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. PERSPECTIVE REWARDSâ FLEXIBLE PREMIUM FIXED AND VARIABLE DEFERRED ANNUITY Issued by Jackson National Life Insurance Company® and through Jackson National Separate Account – I The date of this prospectus is April 30, 2012.This prospectus states the information about the separate account, the Contract, and Jackson National Life Insurance Company (“Jackson®”) you should know before investing. This prospectus is a disclosure document and describes all of the Contract’s material features, benefits, rights, and obligations.The description of the Contract’s material provisions in this prospectus is current as of the date of this prospectus.If certain material provisions under the Contract are changed after the date of this prospectus, in accordance with the Contract, those changes will be described in a supplemented prospectus.You should carefully read this prospectus in conjunction with any applicable supplements.It is important that you also read the Contract and endorsements, which may reflect additional non-material state variations or other non-material variations.This information is meant to help you decide if the Contract will meet your needs.Please carefully read this prospectus and any related documents and keep everything together for future reference.Additional information about the separate account can be found in the statement of additional information (“SAI”) dated April 30, 2012 that is available upon request without charge.To obtain a copy, contact us at our: Annuity Service Center P.O. Box 30314 Lansing, Michigan 48909 1-800-873-5654 www.jackson.com This prospectus also describes a variety of optional features, not all of which may be available at the time you are interested in purchasing a Contract, as we reserve the right to prospectively restrict availability of the optional features.Broker-dealers selling the Contracts may limit the availability of an optional feature.Ask your representative about what optional features are or are not offered.If a particular optional feature that interests you is not offered, you may want to contact another broker-dealer to explore its availability.In addition, not all optional features may be available in combination with other optional features, as we also reserve the right to prospectively restrict the availability to elect certain features if certain other optional features have been elected.We reserve the right to limit the number of Contracts that you may purchase.We also reserve the right to refuse any Premium payment.Some optional features, including certain living benefits and death benefits, contain withdrawal restrictions that, if exceeded, may have a significant negative impact on the value of the feature and may cause the feature to prematurely terminate.Please confirm with us or your representative that you have the most current prospectus and supplements to the prospectus that describe the availability and any restrictions on the optional features. The expenses for this Contract generally are higher than those for a Contract without a Contract Enhancement, and in some cases the amount of a Contract Enhancement may be more than offset by those expenses.Please carefully consider the features of this Contract and the related expenses to determine whether they address your investment and insurance goals and your anticipated Premium payments and withdrawals. We offer other variable annuity products with different product features, benefits and charges.In some states, you may purchase the Contract through an automated electronic transmission/order ticket verification procedure.Ask your representative about availability and the details. The SAI is incorporated by reference into this prospectus, and its table of contents appear on page 241.The prospectus and SAI are part of the registration statement that we filed with the Securities and Exchange Commission (“SEC”) about this securities offering.The registration statement, material incorporated by reference, and other information is available on the website the SEC maintains (http://www.sec.gov) regarding registrants that make electronic filings. Jackson is relying on SEC Rule 12h-7, which exempts insurance companies from filing periodic reports under the Securities Exchange Act of 1934 with respect to variable annuity contracts that are registered under the Securities Act of 1933 and regulated as insurance under state law. Neither the SEC nor any state securities commission has approved or disapproved these securities or passed upon the adequacy of this prospectus.It is a criminal offense to represent otherwise.We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state where this is not permitted. • Not FDIC/NCUA insured • Not Bank/CU guaranteed • May lose value • Not a deposit • Not insured by any federal agency The Contract makes available for investment fixed and variable options.The variable options are Investment Divisions of the Separate Account, each of which invests in one of the following Funds – all class A shares: JNL Series Trust JNL Institutional Alt 20 Fund JNL Institutional Alt 35 Fund JNL/PIMCO Real Return Fund JNL Institutional Alt 50 Fund JNL/PIMCO Total Return Bond Fund JNL Institutional Alt 65 Fund* JNL/PPM America Floating Rate Income Fund JNL/American Funds® Balanced Allocation Fund JNL/PPM America High Yield Bond Fund JNL/American Funds Growth Allocation Fund JNL/PPM America Mid Cap Value Fund JNL/American Funds Blue Chip Income and Growth Fund JNL/PPM America Small Cap Value Fund JNL/American Funds Global Bond Fund JNL/PPM America Value Equity Fund JNL/American Funds Global Small Capitalization Fund JNL/Red Rocks Listed Private Equity Fund* JNL/American Funds Growth-Income Fund JNL/T. Rowe Price Established Growth Fund JNL/American Funds International Fund JNL/T. Rowe Price Mid-Cap Growth Fund JNL/American Funds New World Fund JNL/T. Rowe Price Short-Term Bond Fund JNL/BlackRock Commodity Securities Fund JNL/T. Rowe Price Value Fund JNL/BlackRock Global Allocation Fund JNL/UBS Large Cap Select Growth Fund (formerly, JNL/Capital JNL/Brookfield Global Infrastructure Fund Guardian U.S. Growth Equity Fund) JNL/Capital Guardian Global Balanced Fund JNL/WMC Balanced Fund JNL/Capital Guardian Global Diversified Research Fund JNL/WMC Money Market Fund JNL/DFA U.S. Core Equity Fund (formerly, JNL/Eagle Core Equity JNL/WMC Value Fund Fund) JNL/S&P Competitive Advantage Fund JNL/Eagle SmallCap Equity Fund JNL/S&P Dividend Income & Growth Fund JNL/Eastspring Investments Asia ex-Japan Fund(formerly, JNL/S&P Intrinsic Value Fund JNL/PAM Asia ex-Japan Fund) JNL/S&P Total Yield Fund JNL/Eastspring Investments China-India Fund(formerly, JNL/PAM JNL/S&P 4 Fund China-India Fund) JNL/S&P Managed Conservative Fund JNL/Franklin Templeton Founding Strategy Fund JNL/S&P Managed Moderate Fund JNL/Franklin Templeton Global Growth Fund JNL/S&P Managed Moderate Growth Fund JNL/Franklin Templeton Global Multisector Bond Fund JNL/S&P Managed Growth Fund JNL/Franklin Templeton Income Fund JNL/S&P Managed Aggressive Growth Fund JNL/Franklin Templeton International Small Cap Growth Fund JNL Disciplined Moderate Fund JNL/Franklin Templeton Mutual Shares Fund JNL Disciplined Moderate Growth Fund JNL/Franklin Templeton Small Cap Value Fund JNL Disciplined Growth Fund JNL/Goldman Sachs Core Plus Bond Fund JNL/Goldman Sachs Emerging Markets Debt Fund* JNL/Goldman Sachs Mid Cap Value Fund JNL Variable Fund LLC JNL/Goldman Sachs U.S. Equity Flex Fund JNL/Mellon Capital Management DowSM 10 Fund JNL/Invesco Global Real Estate Fund JNL/Mellon Capital Management S&P® 10 Fund JNL/Invesco International Growth Fund JNL/Mellon Capital Management Global 15 Fund JNL/Invesco Large Cap Growth Fund JNL/Mellon Capital Management Nasdaq® 25 Fund JNL/Invesco Small Cap Growth Fund JNL/Mellon Capital Management Value Line® 30 Fund JNL/Ivy Asset Strategy Fund JNL/Mellon Capital Management DowSM Dividend Fund JNL/JPMorgan International Value Fund JNL/Mellon Capital Management S&P® 24 Fund JNL/JPMorgan MidCap Growth Fund JNL/Mellon Capital Management S&P® SMid 60 Fund JNL/JPMorgan U.S. Government & Quality Bond Fund JNL/Mellon Capital Management NYSE® International 25 Fund JNL/Lazard Emerging Markets Fund* JNL/Mellon Capital Management 25 Fund JNL/Lazard Mid Cap Equity Fund JNL/Mellon Capital Management Select Small-Cap Fund JNL/M&G Global Basics Fund JNL/Mellon Capital Management JNL 5 Fund JNL/M&G Global Leaders Fund JNL/Mellon Capital Management JNL Optimized 5 Fund JNL/Mellon Capital Management 10 x 10 Fund JNL/Mellon Capital Management VIP Fund JNL/Mellon Capital Management Index 5 Fund JNL/Mellon Capital Management Communications Sector Fund JNL/Mellon Capital Management European 30 Fund JNL/Mellon Capital Management Consumer Brands Sector Fund JNL/Mellon Capital Management Pacific Rim 30 Fund JNL/Mellon Capital Management Financial Sector Fund JNL/Mellon Capital Management S&P 500 Index Fund JNL/Mellon Capital Management Healthcare Sector Fund JNL/Mellon Capital Management S&P 400 MidCap Index Fund JNL/Mellon Capital Management Oil & Gas Sector Fund JNL/Mellon Capital Management Small Cap Index Fund JNL/Mellon Capital Management Technology Sector Fund JNL/Mellon Capital Management International Index Fund JNL/Mellon Capital Management Bond Index Fund JNL/Mellon Capital Management Global Alpha Fund* JNL/Mellon Capital Management Dow Jones U.S. Contrarian Opportunities Index Fund JNL/Morgan Stanley Mid Cap Growth Fund JNL/Neuberger Berman Strategic Income Fund JNL/Oppenheimer Global Growth Fund *Effective August 29, 2011, the Investment Divisions of the Separate Account investing in the JNL Institutional Alt 65 Fund; JNL/Goldman Sachs Emerging Markets Debt Fund; JNL/Lazard Emerging Markets Fund; JNL/Mellon Capital Management Global Alpha Fund; and JNL/Red Rocks Listed Private Equity Fund stopped accepting any additional allocations or transfers.Please see “Investment Divisions” on page 25 for more information. Underscored are the Funds that are newly available or recently underwent name changes, as may be explained in the accompanying parenthetical.The Funds are not the same mutual funds that you would buy directly from a retail mutual fund or through your stockbroker.The prospectuses for the Funds are attached to this prospectus. TABLE OF CONTENTS GLOSSARY 2 KEY FACTS 3 FEES AND EXPENSES TABLES 4 Owner Transaction Expenses 4 Periodic Expenses 6 Total Annual Fund Operating Expenses 14 EXAMPLE 20 CONDENSED FINANCIAL INFORMATION 21 THE ANNUITY CONTRACT 21 JACKSON 21 THE FIXED ACCOUNT AND GMWB FIXED ACCOUNT 22 The Fixed Account 22 The GMWB Fixed Account 24 THE SEPARATE ACCOUNT 25 INVESTMENT DIVISIONS 25 JNL Series Trust 26 JNL Variable Fund LLC 38 Voting Privileges 40 Substitution 40 CONTRACT CHARGES 40 Mortality and Expense Risk Charge 40 Annual Contract Maintenance Charge 41 Administration Charge 41 Transfer Charge 41 Withdrawal Charge 41 Earnings Protection Benefit (“EarningsMax”) Charge 43 Contract Enhancement Recapture Charge 44 Guaranteed Minimum Withdrawal Benefit With 5-Year Step-Up (“SafeGuard Max”) Charge 44 5% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up (“AutoGuard 5”) Charge 45 6% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up (“AutoGuard 6”) Charge 46 For Life Guaranteed Minimum Withdrawal Benefit With Bonus And Annual Step-Up (“LifeGuard Freedom 6 GMWB”) Charge 47 Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus And Annual Step-Up (“LifeGuard Freedom 6 GMWB With Joint Option”) Charge 48 For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Guaranteed Withdrawal Balance Adjustment and Annual Step-Up (“LifeGuard Select”)Charge 49 Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Guaranteed Withdrawal Balance Adjustment and Annual Step-Up (“LifeGuard Select With Joint Option”)Charge 50 For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Guaranteed Withdrawal Balance Adjustment, Annual Step-Up And Transfer Of Assets (“Jackson Select”)Charge 50 Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Guaranteed Withdrawal Balance Adjustment, Annual Step-Up And Transfer Of Assets (“Jackson Select With Joint Option”)Charge 51 For Life Guaranteed Minimum Withdrawal Benefit With Annual Step-Up And Transfer Of Assets (“Jackson Select Protector GMWB”) Charge 52 For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount (“LifeGuard Freedom 6 Net”) Charge 53 Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount (“LifeGuard Freedom 6 Net with Joint Option”) Charge 54 For Life Guaranteed Minimum Withdrawal Benefit With Bonus And Step-Up (“LifeGuard Freedom Flex GMWB”) Charge 55 Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus And Step-Up (“LifeGuard Freedom Flex With Joint Option GMWB”) Charge 57 Guaranteed Minimum Withdrawal Benefit For Stretch RMDs (“MarketGuard Stretch GMWB”) Charge 58 Death Benefit Charges 58 Commutation Fee 60 Other Expenses 61 Premium Taxes 61 Income Taxes 61 DISTRIBUTION OF CONTRACTS 61 PURCHASES 62 Minimum Initial Premium 63 Minimum Additional Premiums 63 Maximum Premiums 63 Allocations of Premium 63 Contract Enhancements 63 Capital Protection Program 65 Accumulation Units 65 TRANSFERS AND FREQUENT TRANSFER RESTRICTIONS 65 Potential Limits and Conditions on Fixed Account Transfers 66 Restrictions on Transfers: Market Timing 67 TELEPHONE AND INTERNET TRANSACTIONS 68 The Basics 68 What You Can Do and How 68 What You Can Do and When 68 How to Cancel a Transaction 68 Our Procedures 68 ACCESS TO YOUR MONEY 69 Waiver of Withdrawal and Recapture Charges for Certain Emergencies 69 Guaranteed Minimum Withdrawal Benefit Considerations 70 Guaranteed Minimum Withdrawal Benefit Important Special Considerations 71 Guaranteed Minimum Withdrawal Benefit With 5-Year Step-Up (“SafeGuard Max”) 73 5% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up (“AutoGuard 5”) 78 6% Guaranteed Minimum Withdrawal Benefit With Annual Step-Up (“AutoGuard 6”) 82 For Life Guaranteed Minimum Withdrawal Benefit With Bonus and Annual Step-Up (“LifeGuard Freedom 6 GMWB”) 86 Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus and Annual Step-Up (“LifeGuard Freedom 6 GMWB With Joint Option”) 94 For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Guaranteed Withdrawal Balance Adjustment and Annual Step-Up (“LifeGuard Select”) Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Guaranteed Withdrawal Balance Adjustment and Annual Step-Up (“LifeGuard Select With Joint Option”) For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Guaranteed Withdrawal Balance Adjustment, Annual Step-Up And Transfer Of Assets (“Jackson Select”) Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Guaranteed Withdrawal Balance Adjustment, Annual Step-Up And Transfer Of Assets (“Jackson Select With Joint Option”) For Life Guaranteed Minimum Withdrawal Benefit With Annual Step-Up and Transfer Of Assets (“Jackson Select Protector GMWB”) For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount (“LifeGuard Freedom 6 Net”) Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount (“LifeGuard Freedom 6 Net with Joint Option”) Guaranteed Minimum Withdrawal Benefits for a Single Life or two Covered Lives with Combinations of Optional Bonus Percentage Amounts, Annual or Quarterly Contract Value-Based Step-Ups, and Guaranteed Death Benefit (“LifeGuard Freedom Flex GMWB” and “LifeGuard Freedom Flex with Joint Option GMWB”). LifeGuard Freedom Flex GMWB LifeGuard Freedom Flex with Joint Option GMWB Guaranteed Minimum Withdrawal Benefit For Stretch RMDs (“MarketGuard Stretch GMWB”) Systematic Withdrawal Program Suspension of Withdrawals or Transfers INCOME PAYMENTS (THE INCOME PHASE) Variable Income Payments Income Options DEATH BENEFIT Basic Death Benefit Earnings Protection Benefit (“EarningsMax”) Optional Death Benefits 5% Roll-up Death Benefit 6% Roll-up Death Benefit Highest Quarterly Anniversary Value Death Benefit Combination 5% Roll-up and Highest Quarterly Anniversary Value Death Benefit Combination 6% Roll-up and Highest Quarterly Anniversary Value Death Benefit LifeGuard Freedom 6 DB LifeGuard Freedom Flex DB Payout Options Pre-Selected Payout Options Special Spousal Continuation Option Death of Owner On or After the Income Date Death of Annuitant TAXES Contract Owner Taxation Tax-Qualified and Non-Qualified Contracts Non-Qualified Contracts – General Taxation Non-Qualified Contracts – Aggregation of Contracts Non-Qualified Contracts – Withdrawals and Income Payments Non-Qualified Contracts – Required Distributions Tax-Qualified Contracts – Withdrawals and Income Payments Withdrawals – Tax-Sheltered Annuities Withdrawals – Roth IRAs Constructive Withdrawals – Investment Adviser Fees Extension of Latest Income Date Death Benefits IRS Approval Assignment Diversification Owner Control Withholding Jackson Taxation OTHER INFORMATION Dollar Cost Averaging Dollar Cost Averaging Plus (DCA+) Earnings Sweep Rebalancing Free Look Advertising Restrictions Under the Texas Optional Retirement Program (ORP) Modification of Your Contract Confirmation of Transactions Legal Proceedings PRIVACY POLICY Collection of Nonpublic Personal Information Disclosure of Current and Former Customer Nonpublic Personal Information Security to Protect the Confidentiality of Nonpublic Personal Information TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION APPENDIX A (Trademarks, Services Marks, and Related Disclosures) A-1 APPENDIX B (Contract Enhancement Recapture Charge Prospectus Examples) B-1 APPENDIX C (Broker-Dealer Support) C-1 APPENDIX D (GMWB Prospectus Examples) D-1 APPENDIX E (GMWB Prospectus Examples for LifeGuard Freedom Flex GMWB, LifeGuard Freedom Flex With Joint Option GMWB, Jackson Select, Jackson Select With Joint Option and Jackson Select Protector GMWB) E-1 APPENDIX F (Transfer of Assets Methodology) F-1 APPENDIX G (GMWB Prospectus Examples for LifeGuard Freedom 6 Net GMWB, LifeGuard Freedom 6 Net With Joint Option GMWB, and MarketGuard Stretch GMWB) G-1 APPENDIX H (Accumulation Unit Values) H-1 GLOSSARY These terms are capitalized when used throughout this prospectus because they have special meaning.In reading this prospectus, please refer back to this glossary if you have any questions about these terms. Accumulation Unit – a unit of measure we use to calculate the value in an Investment Division prior to the Income Date. Annuitant – the natural person on whose life annuity payments for this Contract are based.The Contract allows for the naming of joint Annuitants.Any reference to the Annuitant includes any joint Annuitant. Annuity Unit – a unit of measure we use in calculating the value of a variable annuity payment on and after the Income Date. Beneficiary – the natural person or legal entity designated to receive any Contract benefits upon the Owner's death.The Contract allows for the naming of multiple Beneficiaries. Business Day – each day that the New York Stock Exchange is open for business. Completed Year – the succeeding twelve months from the date on which we receive a Premium payment.Completed Years specify the years from the date of receipt of the Premium and does not refer to Contract Years.If the Premium receipt date is on the Issue Date of the Contract then Completed Year 0-1 does not include the first Contract Anniversary.The first Contract Anniversary begins Completed Year 1-2 and each successive Completed Year begins with the Contract Anniversary of the preceding Contract Year and ends the day before the next Contract Anniversary. If the Premium receipt date is other than the Issue Date or a subsequent Contract Anniversary, there is no correlation of the Contract Anniversary date and Completed Years.For example, if the Issue Date is January 15, 2011 and a Premium payment is received on February 28, 2011 then, although the first Contract Anniversary is January 15, 2012, Completed Year 0-1 for that Premium payment would begin on February 28, 2011 and end on February 27, 2012.Completed Year 1-2for that Premium payment would begin on February 28, 2012. Contract – the individual deferred variable and fixed annuity contract and any optional endorsements you may have selected. Contract Anniversary – each one-year anniversary of the Contract's Issue Date. Contract Enhancement – a credit that we will make to each Premium payment you make. Contract Month – the period of time between consecutive monthly anniversaries of the Contract's Issue Date. Contract Monthly Anniversary – each one-month anniversary of the Contract's Issue Date. Contract Quarter – the period of time between consecutive three-month anniversaries of the Contract's Issue Date. Contract Quarterly Anniversary – each three-month anniversary of the Contract's Issue Date. Contract Value – the sum of the allocations between the Contract's Investment Divisions, Fixed Account and Guaranteed Minimum Withdrawal Benefit (GMWB) Fixed Account. Contract Year – the succeeding twelve months from a Contract's Issue Date and every anniversary.The first Contract Year (Contract Year 0-1) starts on the Contract's Issue Date and extends to, but does not include, the first Contract Anniversary.Subsequent Contract Years start on an anniversary date and extend to, but do not include, the next anniversary date. For example, if the Issue Date is January 15, 2011, then the end of Contract Year 0-1 would be January 14, 2012, and January 15, 2012, which is the first Contract Anniversary, begins Contract Year 1-2. Earnings Protection Benefit – an optional benefit available at issue that may increase the amount of the death benefit payable at death. Excess Interest Adjustment – an adjustment to the Contract Value allocated to the Fixed Account that is withdrawn, transferred, or annuitized before the end of the period. Fixed Account – part of our General Account to which the Contract Value you allocate is guaranteed to earn a stated rate of return over the specified period. Fixed Account Contract Value – the sum of the allocations between the Contract's Fixed Account Options. Fixed Account Option – a Contract option within the Fixed Account for a specific period under which a stated rate of return will be credited. Fund – a registered management investment company in which an Investment Division of the Separate Account invests. General Account – the General Account includes all our assets, including any Contract Value allocated to the Fixed Account and the GMWB Fixed Account, which are available to our creditors. Good Order – when our administrative requirements, including all information, documentation and instructions deemed necessary by us, in our sole discretion, are met in order to issue a Contract or execute any requested transaction pursuant to the terms of the Contract. GLOSSARY Guaranteed Minimum Withdrawal Benefit (GMWB) Fixed Account – part of our General Account to and from which, if you elect a GMWB containing a Transfer of Assets provision (the LifeGuard Select GMWB, LifeGuard Select with Joint Option GMWB, Jackson Select GMWB, Jackson Select with Joint Option GMWB and Jackson Select Protector GMWB contain a Transfer of Assets provision), automatic transfers of your Contract Value may be required according to non-discretionary formulas.The Contract Value allocated to the GMWB Fixed Account will earn a stated rate of return over a specified period. GMWB Fixed Account Contract Value – the sum of the allocations to the Contract's GMWB Fixed Account. Income Date – the date on which you begin receiving annuity payments. Issue Date – the date your Contract is issued. Investment Division – one of multiple variable options of the Separate Account to allocate your Contract's value, each of which exclusively invests in a different available Fund.The Investment Divisions are called variable because the return on investment is not guaranteed. Jackson, JNL, we, our, or us – Jackson National Life Insurance Company.(We do not capitalize “we,” “our,” or “us” in the prospectus.) Latest Income Date – the Contract Anniversary on or next following the date on which the Owner attains age 95 under a non-qualified contract, or such earlier date as required by the applicable qualified plan, law or regulation. Owner, you or your – the natural person or legal entity entitled to exercise all rights and privileges under the Contract.Usually, but not always, the Owner is the Annuitant.The Contract allows for the naming of joint Owners.(We do not capitalize “you” or “your” in the prospectus.)Any reference to the Owner includes any joint Owner. Premium(s) – consideration paid into the Contract by or on behalf of the Owner. Remaining Premium – the total Premium paid reduced by withdrawals that incur withdrawal and/or recapture charges, and withdrawals of Premiums that are no longer subject to withdrawal and/or recapture charges. Required Minimum Distributions (RMDs) – For certain qualified contracts, the amount defined under the Internal Revenue Code as the minimum distribution requirement as applied to your Contract only.This definition excludes any withdrawal necessary to satisfy the minimum distribution requirements of the Internal Revenue Code if the Contract is purchased with contributions from a nontaxable transfer after the death of the owner of a qualified contract.Different rules apply for the MarketGuard Stretch GMWB as described in the “MarketGuard Stretch GMWB” section. Separate Account – Jackson National Separate Account – I.The Separate Account is divided into sub-accounts generally referred to as Investment Divisions. Separate Account Contract Value – the sum of the allocations between the Contract's Investment Divisions. KEY FACTS The immediately following two sections briefly introduce the Contract (and its benefits and features) and its costs; however, please carefully read the whole prospectus and any related documents before purchasing the Contract to be sure that it will meet your needs. Allocation Options The Contract makes available Investment Divisions and a Fixed Account for allocation of your Premium payments and Contract Value.In addition, if you elect a GMWB containing a Transfer of Assets provision, automatic transfers of your Contract Value may be allocated to a GMWB Fixed Account.For more information about the fixed accounts, please see “THE FIXED ACCOUNT AND GMWB FIXED ACCOUNT” beginning on page 22.For more information about the Investment Divisions, please see “INVESTMENT DIVISIONS” beginning on page 25. Investment Purpose The Contract is intended to help you save for retirement or another long-term investment purpose.The Contract is designed to provide tax deferral on your earnings, if it is not issued under a qualified retirement plan.Qualified plans confer their own tax deferral.For more information, please see “TAXES” beginning on page 234. Free Look If you change your mind about having purchased the Contract, you may return it without penalty.There are conditions and limitations, including time limitations, depending on where you live.For more information, please see “Free Look” beginning on page 238.In some states, we are required to hold the Premiums of a senior citizen in the Fixed Account during the free look period, unless we are specifically directed to allocate the Premiums to the Investment Divisions.State laws vary; your free look rights will depend on the laws of the state in which you purchased the Contract. Purchases There are minimum and maximum Premium requirements.You will receive a credit on your Premium payments, subject to fees, conditions and limitations.The Contract also has a Premium protection option, namely the Capital Protection Program.For more information, please see “PURCHASES” beginning on page 62. Optional Endorsements Not all optional endorsements are available in all states or through all broker-dealers.The availability of optional endorsements may reflect state prohibitions and variations, Jackson’s reservation of the right not to offer certain optional endorsements, and broker-dealer selections.The representative assisting you will advise you whether an optional benefit is available and of any variations. Withdrawals Before the Income Date, there are a number of ways to access your Contract Value, generally subject to a charge or adjustment, particularly during the early Contract Years.There are also a number of optional withdrawal benefits available.The Contract has a free withdrawal provision and waives the charges and adjustments in the event of some unforeseen emergencies.For more information, please see “ACCESS TO YOUR MONEY” beginning on page 69. Income Payments There are a number of income options available.For more information, please see “INCOME PAYMENTS (THE INCOME PHASE)” beginning on page 220. Death Benefit The Contract has a death benefit that becomes payable if you die before the Income Date.There are also a number of optional death benefits available.For more information, please see “DEATH BENEFIT” beginning on page 221. Contract Charges Various charges apply under the Contract as summarized in the “FEES AND EXPENSES TABLES” below.If the Contract Value is insufficient to pay the charges under the Contract, the Contract will terminate without value, unless you are eligible for continued payments under a Guaranteed Minimum Withdrawal Benefit. FEES AND EXPENSES TABLES The following tables describe the fees and expenses that you will pay when purchasing, owning and surrendering the Contract.The first table (and footnotes) describes the fees and expenses that you will pay at the time that you purchase the Contract, surrender the Contract or transfer cash value between investment options.Fees and expenses also may apply after the Income Date.For more information, please see “Commutation Fee” on page 60, and “INCOME PAYMENTS (THE INCOME PHASE) beginning on page 220. Owner Transaction Expenses Front-end Sales Load None Maximum Withdrawal Charge 1 Percentage of Premium withdrawn, if applicable % Maximum Contract Enhancement Recapture Charge 2 Percentage of the corresponding Premiums withdrawn % Maximum Premium Taxes 3 Percentage of each Premium % Transfer Charge 4 Per transfer after 15 in a Contract Year $
